
	

113 S446 IS: Crop Insurance Subsidy Reduction Act of 2013
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 446
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Mr. Flake introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Crop Insurance Act to reduce Federal
		  crop insurance subsidies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Crop Insurance Subsidy Reduction Act
			 of 2013.
		2.Reduction in
			 share of crop insurance premium paid by Federal Crop Insurance
			 CorporationSection 508(e)(2)
			 of the Federal Crop Insurance Act (7 U.S.C. 1508(e)(2)) is amended—
			(1)in subparagraph (B)(i), by striking
			 67 and inserting 55;
			(2)in subparagraph
			 (E)(i), by striking 55 and inserting 24;
			(3)in subparagraph
			 (F)(i), by striking 48 and inserting 17;
			(4)in subparagraph
			 (G)(i), by striking 38 and inserting 13;
			(5)by redesignating
			 subparagraphs (C) through (G) as subparagraphs (G) through (K), respectively;
			 and
			(6)by inserting after
			 subparagraph (B) the following:
				
					(C)In the case of additional coverage equal to
				or greater than 55 percent, but less than 60 percent, of the recorded or
				appraised average yield indemnified at not greater than 100 percent of the
				expected market price, or a comparable coverage for a policy or plan of
				insurance that is not based on individual yield, the amount shall be equal to
				the sum of—
						(i)46
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
						(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative expenses.
						(D)In the case of
				additional coverage equal to or greater than 60 percent, but less than 65
				percent, of the recorded or appraised average yield indemnified at not greater
				than 100 percent of the expected market price, or a comparable coverage for a
				policy or plan of insurance that is not based on individual yield, the amount
				shall be equal to the sum of—
						(i)38
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
						(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative expenses.
						(E)In the case of
				additional coverage equal to or greater than 65 percent, but less than 70
				percent, of the recorded or appraised average yield indemnified at not greater
				than 100 percent of the expected market price, or a comparable coverage for a
				policy or plan of insurance that is not based on individual yield, the amount
				shall be equal to the sum of—
						(i)42
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
						(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative expenses.
						(F)In the case of
				additional coverage equal to or greater than 70 percent, but less than 75
				percent, of the recorded or appraised average yield indemnified at not greater
				than 100 percent of the expected market price, or a comparable coverage for a
				policy or plan of insurance that is not based on individual yield, the amount
				shall be equal to the sum of—
						(i)32
				percent of the amount of the premium established under subsection (d)(2)(B)(i)
				for the coverage level selected; and
						(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage level selected to
				cover operating and administrative
				expenses.
						.
			3.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted for
			 printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
